Exhibit 10(d)

 
RESTRICTED STOCK AWARD AGREEMENT




THIS AGREEMENT is made as of the 5th day of March, 2007 (the “Grant Date”), by
and between Tasty Baking Company (“Company”) and ______________(“Grantee”).
 
WHEREAS, Grantee is a valued employee of the Company and/or one of its
subsidiaries (collectively referred to as the “Employer”); and


WHEREAS, the Company desires to motivate, attract and retain the services of its
valued employees; and


WHEREAS, the Company’s Board of Directors adopted the Tasty Baking Company 2006
Long Term Incentive Plan (“Plan”) on March 24, 2006, and the Plan was approved
by shareholders of the Company on May 11, 2006; and


WHEREAS, as additional compensation for Grantee’s services to the Employer, and
to motivate the Grantee to continue his or her efforts to enhance the value of
the Company for shareholders, generally, and pursuant to the actions of the
Company’s Board of Directors and the Board’s Compensation Committee (the
“Committee”), the Company wishes to transfer shares of Common Stock of the
Company to Grantee pursuant to the terms of the Plan on the Grant Date, subject
to the conditions set forth herein.


NOW, THEREFORE, the Company and Grantee hereby agree as follows:


1. As of the Grant Date, the Company shall transfer to Grantee ________________
(00) shares of the Company’s common stock, par value $.50 per share (“Award
Shares”), at which time Grantee shall become the beneficial owner of the Award
Shares so transferred, with the right to vote the Award Shares and receive
dividends with respect to the Award Shares, subject to the risk of forfeiture
conditions and transfer restrictions set forth herein.


2. (a) The Grantee’s right to beneficial ownership of the Award Shares shall
become permanently vested and nonforfeitable, and they shall be released from
the transfer restrictions set forth herein on the earlier of (i) third
anniversary of the Grant Date, provided that Grantee remains in the continuous
employment of the Employer as of such date; (ii) upon the retirement of the
Grantee with the approval of the Company; or (iii) upon such event as evidenced
by agreement with the Company.


(b) Prior to the vesting of the Award Shares pursuant to Paragraph 2(a), above,
no Award Share (including any shares received by Grantee with respect to the
Award Shares as a result of stock dividends, stock splits or any other form of
recapitalization or a similar transaction affecting the Company’s securities
without receipt of consideration) may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, alienated or encumbered.


(c) If the Grantee’s employment with the Employer is terminated for any reason
(excluding death) before he or she has become vested in the Award Shares
pursuant to Paragraph 2(a), above, the Grantee shall forfeit the Award Shares,
whether or not the Grantee is reemployed by the Employer.


(d) If a Grantee dies while in the employ of the Employer prior to the vesting
of the Award Shares pursuant to Paragraph 2(a), above, all of the Award Shares
shall become nonforfeitable and shall be delivered to the Grantee’s estate.


 
 

--------------------------------------------------------------------------------

 
3. Unless the Grantee and the Company make other arrangements satisfactory to
the Company with respect to the payment of withholding taxes, upon vesting of
the Award Shares pursuant to Paragraph 2(a) above, the Award Shares shall be
reduced by that number of Award Shares having a value, as of the date they
become vested, equal to the minimum amount of Federal, state and local taxes
required to be withheld with respect to such Award Shares.


4.  Nothing in this Agreement shall confer upon Grantee any right to continue in
the employ of the Employer or any affiliate thereof, or shall interfere with or
restrict in any way the rights of such person to terminate Grantee’s employment
at any time, subject to the terms of any employment agreement by and between the
Employer and Grantee.


5.  This Award Agreement is subject to the terms of the Plan, and the Grantee
hereby acknowledges receipt of a copy of the Plan. All capitalized terms not
defined herein shall have the definition set forth in the Plan.


6.  This Agreement shall be governed by the substantive law of the Commonwealth
of Pennsylvania, without giving effect to the choice of law principles thereof.


The parties hereby have entered into this Agreement with intent to be legally
bound hereby, as of the first date set forth above.


ATTEST:
TASTY BAKING COMPANY
           
___________________________________
By:________________________________
 
Charles P. Pizzi
President and Chief Executive Officer
   
Witness:
GRANTEE
           
___________________________________
___________________________________


-2-
 

--------------------------------------------------------------------------------

 